DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Che (High Efficiency Single and Multijunction Organic Photovoltaics).
	Regarding claims 1 and 15, Che discloses  an organic photovoltaic device comprising (See Fig. 6.3-6.6, pg. 116-120), :
a first visibly transparent electrode (ITO, see Fig.6.6 pg. 120 ); 
a second electrode (Ag) disposed above the first visibly transparent electrode; 
a first bulk heterojunction (BHJ) active layer (DTDCPB:C70, see Fig. 6.6 and pg. 116-117) disposed between the first visibly transparent electrode and the second electrode, wherein the first BHJ active layer comprises a first blend of a first electron donor material (DTDCPB) and a first electron acceptor (C70) material; 
and a second BHJ active layer (PCE-10:BT-CIC)  disposed between the first visibly transparent electrode and the second electrode, wherein the second BHJ active layer comprises a second blend (PCE-10:BT-CIC, see Fig. 6.6 and pg. 116-117)  of a second electron donor material (PCE-10) and a second electron acceptor material (BT-CIC), and wherein the second BHJ active layer is in contact with the first BHJ active layer; 
wherein an absorption spectrum of the first BHJ active layer is at least partially complementary to an absorption spectrum of the second BHJ active layer (See Fig. 6.3, overlap of absorption spectrum); 
wherein the first electron donor material is different than the second electron donor material, and wherein the first electron acceptor material is different than the second electron acceptor material (See Fig. 6.6); 
wherein a lowest unoccupied molecular orbital (LUMO) energy level of the first electron acceptor material (C70) of the first BHJ active layer is within 300 meV (within 100 meV) of LUMO energy level of the second electron acceptor (PCE-10)  material of the second BHJ active layer; 
wherein a highest occupied molecular orbital (HOMO) energy level of the second electron donor material (DTDCPB) of the second BHJ active layer is within 300 meV (200 meV) of a HOMO energy level of the first electron donor material (PCE-10) of the first BHJ active layer (see Fig. 6.6).
	However, Che does not disclose that there is a substrate or that the second electrode is visibly transparent.
	In another embodiment Che discloses that a glass substrate (transparent) can be formed under the first visible transparent electrode (ITO, see pg. 20, first paragraph) and that Ag can be substituted with a transparent electrode material (pg. 20, first paragraph).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the solar cell of Che so that there is a transparent substrate, such as glass, and furthermore to replace the Ag electrode with a transparent electrode because Che discloses it is possible to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726